Press Release

  Exhibit 10.2

 

DENVER, COLORADO, September 9, 2005 — Newmont Mining Corporation announced that
David H. Francisco has elected to step down as Executive Vice President,
Operations, effective today. Mr. Francisco, who cited health considerations for
his decision, will continue as an executive employee of the Company, with the
title of Technical Advisor to the CEO.

 

Wayne W. Murdy, Chairman and Chief Executive Officer, said “We thank Dave for
his many years of dedicated service to the Company’s operations, and we look
forward to having the benefit of his broad knowledge and experience in the years
to come.”

 

On an interim basis, Mr. Francisco’s duties will be overseen by Thomas L. Enos,
Senior Vice President for International Operations and Bruce D. Hansen,
currently Senior Vice President and Chief Financial Officer. Mr. Enos will
oversee the Company’s international operations. Mr. Hansen will oversee North
American operations and Technical Services, which includes operations support,
engineering, research and development and project development. Mr. Murdy said,
“Tom and Bruce have a strong record of contributions to the organization, and I
have confidence that they will provide continuing leadership in these interim
roles.” The Company is conducting a comprehensive review of its worldwide
management structure and will announce permanent appointments within the next
few months.

 

Newmont is also pleased to announce the appointment of Richard O’Brien as Senior
Vice President and Chief Financial Officer of the Company. Mr. O’Brien joins the
Company from AGL Resources Inc. in Atlanta, Georgia, where he served as
Executive Vice President and Chief Financial Officer. Mr. O’Brien has also held
executive positions with Mirant (formerly Southern Energy, Inc.) and Pacificorp,
and he holds a B.A. in economics from University of Chicago and a J.D. from
Lewis and Clark College, Northwestern School of Law. Mr. O’Brien will assume his
new duties on September 26, 2005.